Citation Nr: 0408880	
Decision Date: 04/06/04    Archive Date: 04/16/04

DOCKET NO.  03-36 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to death pension benefits.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

K. Hudson, Counsel




REMAND

The veteran had active service from April 16, 1943 to July 
10, 1943.  He died in May 2002, and the appellant is his 
surviving spouse.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a December 2002 
Regional Office (RO) decision which denied the appellant's 
claim for death pension benefits.  

In her December 2003 substantive appeal, the appellant 
requested a Board hearing at the Board's offices in 
Washington, D.C.  However, in March 2004, the Board received 
her request that her hearing site be changed to the RO.  
Thus, the RO must schedule the appellant for a Board hearing 
held at the RO.   Accordingly, the case is remanded for the 
following:

The RO should ask the appellant whether 
she wants an in-person Board hearing at 
the RO (i.e., Travel Board hearing) or a 
Board videoconference hearing with her 
attendance at the RO.  The RO should then 
schedule the appropriate Board hearing at 
the RO (Travel Board or videoconference 
hearing).  After necessary action on this 
hearing request is completed, the RO 
should return the case to the Board.


	                  
_________________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


